Citation Nr: 1337690	
Decision Date: 11/19/13    Archive Date: 12/06/13

DOCKET NO.  09-28 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to tumors of the intestines, including as due to exposure to Agent Orange.  

2.  Entitlement to service connection for hypertension, including as due to exposure to Agent Orange.

3.  Entitlement to service connection for adrenal gland adenoma, including as due to exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1968 to December 1969, including combat service in the Republic of Vietnam and his decorations include the Combat Infantryman Badge.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from November 2008 and April 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Caroline.  The November 2008 rating decision denied service connection for hypertension and determined new and material evidence had not been submitted to reopen the claim for service connection for tumors on the intestines.  In the July 2009 Statement of the Case, the RO reopened the Veteran's claim, but denied it on the merits.  The April 2009 rating decision also denied entitlement to service connection for adrenal gland adenoma.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the claim.  These documents have been considered in reviewing the Veteran's claim below.  

In this decision, the Board reopens Veteran's tumors of the intestines claim; however, the merits of this claim and the remaining claims on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  Service connection for tumors on the intestines was denied in an unappealed April 2005 rating decision; the Veteran was notified of the determination and of his appellate rights but did not appeal and the decision became final.

2.  Evidence received since the April 2005 rating decision relates to an unestablished fact necessary to substantiate the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of entitlement to service connection for tumors on the intestines.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board reopens the Veteran's claim for tumors on the intestines and remands the matter for additional development on the merits.  As such, no discussion of VA's duties to notify and assist is necessary. 

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

The Veteran's claim of service connection for tumors on the intestines was previously denied in an April 2005 rating decision.  The Veteran did not file any statement indicating disagreement with the prior decision, or submit relevant evidence within one year following its issuance.  In fact, the next statement received by VA from the Veteran was his August 2008 petition to reopen this claim.  Accordingly, the April 2005 rating decision is now final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2013).  

Generally, a claim that has been finally denied by an unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7104(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

At the time of the prior April 2005 determination, the evidence included the Veteran's service treatment and service personnel records, and an October 2003 VA Agent Orange examination.  The October 2003 examination report reflects the Veteran's Vietnam service.  The RO denied the Veteran's claim because there was no evidence the Veteran had the disability.  

In August 2008, the Veteran filed a petition to reopen this claim.  The evidence received since the April 2005 rating decision includes private treatment records dated through November 2009 showing the Veteran had surgery for a carcinoid in the second portion of the duodenum.  The Veteran also testified during his March 2010 RO hearing that he had two noncancerous growths removed from his intestines, but he was directed to return because an additional bump may be cancerous.  

The credibility of this additional evidence is presumed for the limited purpose of determining whether this evidence is new and material.  Justus, 3 Vet. App. 510, 513 (1992).  As such, the Board finds that the new evidence relates to a previously unestablished fact necessary to substantiate the Veteran's claim for tumors on the intestines.  Thus, the new evidence raises a reasonable possibility of substantiating the claim.  Accordingly, the claim is reopened. 


ORDER

New and material evidence having been received, the claim of entitlement to service connection for tumors on the intestines is reopened, and to that extent only, the appeal is allowed.


REMAND

As an initial matter, during his March 2010 hearing, the Veteran indicated that he recently received treatment for "bumps on the backside" of his intestines and that he had been directed to return for a follow up visit.  VA has a duty to make reasonable efforts to obtain any private records that have been adequately identified by the Veteran.  38 C.F.R. § 3.159(c) (2013).  Section 3.159(e)(2) states that if VA becomes aware of the existence of relevant records before deciding the claim, VA will notify the claimant of the records and request that the claimant provide a release for the records.  If the claimant does not provide any necessary release of the relevant records that VA is unable to obtain, VA will request that the claimant obtain the records and provide them to VA.  Id.  Therefore, on remand, reasonable efforts to obtain these records should be performed.

Additionally, while on remand, the RO should ensure any VA medical records have also been obtained and associated with the Veteran's claims file.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

The Veteran alleges that his claimed disorders of hypertension, tumors on the intestines, and adrenal gland adenoma are the result of his military service, including due to exposure to Agent Orange.  

As part of the duty to assist a Veteran in developing the facts and evidence concerning a service-connection claim, VA must provide an examination for a medical nexus opinion when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifested during an applicable presumptive period for which he qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with his service or a service-connected disability; but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

When determining whether a VA examination and opinion are required under 38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence suggests an association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

The Veteran's service treatment records are completely silent regarding any complaints, treatment, or diagnoses pertaining to the claimed disorders.  

An October 2003 Agent Orange examination noted the Veteran served one year in Vietnam during his active duty.  Additionally, a diagnosis of essential hypertension was provided.  

Private treatment records dated through November 2009 show the Veteran has received diagnoses and treatment for hypertension, adrenal mass and duodenal carcinoma.  However, the Board notes that while these private treatment records show current diagnoses of the claimed disorders, they do not also contain an opinion as to the nature, onset and etiology of these disorders, and especially in terms of whether it is related or had its onset in service, to include his presumed exposure to Agent Orange.  So the Board must obtain the necessary medical comments before readjudicating these claims.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to either submit all private records relating to his claimed disorders.  The RO should provide the necessary authorization for VA to obtain such records.  

If the Veteran responds, contact each entity to obtain all adequately-identified medical records.  Document all attempts to locate any such records, and follow procedures set forth in 38 C.F.R. § 3.159 (2013).

2.  Obtain and associate with the claim file any relevant VA treatment records concerning the issues on appeal.

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed the circumstances of his in-service and post-service hypertension, tumors on his intestines, and adrenal gland adenoma, to include whether it is related to his military service.  He should be provided an appropriate amount of time to submit this lay evidence.  

4.  The Veteran should then be afforded VA examinations with the appropriate medical professionals to determine the nature and etiology of his diagnosed disorders.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

Hypertension:  The examiner should offer an opinion as to whether it is at least as likely as not that such had its clinical onset in service or is otherwise related to service, including as due to his presumed exposure to Agent Orange.  

The examiner should also opine as to whether hypertension manifested within one year of the Veteran's service discharge in 1969.  

The examiner must opine as to whether it is at least as likely as not that the Veteran' hypertension was caused by his service-connected PTSD.

The examiner must opine as to whether the Veteran's hypertension was aggravated by his PTSD.

Tumors of the Intestines:  The examiner should first identify any and all disorders pertaining to the Veteran's intestines, including cancerous and noncancerous disorders.  

Then, the examiner is asked to offer an opinion as to whether it is at least as likely as not that each identified disorder had its clinical onset in service or is otherwise related to service, including as due to his presumed exposure to Agent Orange.  

Adrenal Gland:  The examiner should first identify any and all disorders pertaining to the Veteran's adrenal gland, including cancerous and noncancerous disorders.  

Then, the examiner is asked to offer an opinion as to whether it is at least as likely as not that each identified disorder had its clinical onset in service or is otherwise related to service, including as due to his presumed exposure to Agent Orange.  

The examiners must discuss the rationale of the opinion, whether favorable or unfavorable, based on information obtained from review of the record.   

5.  After completing the above and any other development deemed necessary, the Veteran's claim should be readjudicated.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).





______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


